DECISION OF DISMISSAL
This matter is before the court on Defendant's April 23, 2010, Motion to Dismiss, Defendant asserts that Plaintiffs are not aggrieved as required by ORS 305.275.1
The appeal involves a request for a reduction in the total real market value (RMV) of Plaintiffs' property, a condominium unit identified in Defendant's records as Accounts R165888 and R165889. The tax year at issue is 2009-10.
The total RMV of the subject property is $1,186,430 as of January 1, 2009, which is the assessment date for the 2009-10 tax year. See generally ORS 308.007 (2007). The maximum assessed value (MAV) and assessed value (AV) are $589,090. Plaintiffs have requested a reduction in the total RMV to $850,000. The court discussed the aggrievement requirement with Plaintiffs during the July 7, 2010 proceeding in this matter, and Plaintiffs insist that they were aggrieved because there are a number of city taxes on condominium units. However, the court does not have jurisdiction over those taxes and Plaintiffs were not able to show that a reduction in the RMV to $850,000 would reduce their MAV, AV, or property taxes. *Page 2 
This court has previously (and repeatedly) ruled that a taxpayer is not aggrieved where a reduction in the RMV will not affect the MAV or AV, or property taxes. Paris v. Dept. of Rev.,19 OTR 519, 521 (2008); Sherman v. Dept. of Rev.,17 OTR 322 (2004); Kaady v. Dept. of Rev.,15 OTR 124, 125 (2000); Parks Westsac L.L.C. v. Dept. ofRev., 15 OTR 50, 52 (1999). That is the position Plaintiffs are in; if the court were to reduce their RMV to $850,000, that reduction would not affect Plaintiffs' MAV, AV, or property taxes. As a result, Plaintiffs are not aggrieved and their appeal must therefore be dismissed for lack of jurisdiction. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of October 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon October 11, 2010. The Court filed and entered this documenton October 11, 2010.
1 Unless noted otherwise, all references to the Oregon Revised Statutes (ORS) are to 2009.